IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                            Assigned on Briefs May 24, 2011

                 STATE OF TENNESSEE v. KENNETH D. GANN

             Direct Appeal from the Criminal Court for Hamilton County
                      No. 268129 Barry A. Steelman, Judge




               No. E2010-02114-CCA-R3-CD - Filed November 22, 2011



A Hamilton County jury convicted the Defendant, Kenneth D. Gann, of second degree
murder, and the trial court sentenced him to twenty years, to be served at 100%. On appeal,
the Defendant contends the trial court erred when it denied his motion to suppress a statement
he gave while in the hospital. After a thorough review of the record and applicable
authorities, we affirm the trial court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the court, in which J ERRY L. S MITH and
D. K ELLY T HOMAS, J R., JJ., joined.

Daniel J. Ripper, Chattanooga, Tennessee, for the Appellant, Kenneth D. Gann.

Robert E. Cooper, Jr., Attorney General and Reporter; Lacy Wilber, Assistant Attorney
General; William H. Cox, III, District Attorney General, and Neal Pinkston, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                          OPINION
                                           I. Facts

        This case arises from the Defendant’s killing of Robyn Gann, who was his estranged
wife. The Defendant does not appeal the sufficiency of the evidence to support his
conviction but, instead, he contests the admissibility of a statement that he made to the police,
asserting that he did not knowingly and voluntarily waive his Miranda rights before he gave
his statement to the police. The evidence presented at trial proved that the Defendant killed
his estranged wife while she was in her home. He then left and returned to the home with
the intent of killing himself. Toward this end, he took pain killers and wrapped a plastic bag
around his head, sealing it around his neck with duct tape. When police officers arrived at
the scene, they found the victim’s body and also found the Defendant lying on the living
room couch, unresponsive and breathing slowly. Police called for emergency personnel, who
took the Defendant to the hospital. After some time at the hospital, and after being given
Miranda warnings by police, the Defendant gave a statement to police. Before trial, he
sought to suppress this statement. The parties presented the following evidence at the
hearing on his motion to suppress:

        Initially, defense counsel stated his position that the Defendant’s statement was not
knowingly or voluntarily entered because of his physical and mental condition at the time he
made the statement. He then called as a witness Rhonda Weaver, a nurse in the Intensive
Care Unit (“ICU”) at Memorial Hospital North Park, who testified that patients admitted to
the ICU were typically “seriously ill.” The nurse recalled that while she was working on
March 2, 2008, at about 6:45 a.m., the Defendant was transferred to the ICU from the
emergency room. She reviewed his medical history from his admission and noted that, upon
admission to the emergency room, he was unresponsive to pain, had no gag reflex, or corneal
reflex. The nurse explained that to test the Defendant’s pain response, hospital personnel
rubbed their knuckles against his chest bone. Most patients would shrug or move in some
fashion in response, but the Defendant did not. To test his gag reflex, hospital personnel put
a tongue blade down past his tongue. This usually caused a patient to cough, indicating that
the patient was protecting his airway. The nurse described this reflex as “one of the . . . last
things to go.” The Defendant did not respond when the tongue blade was placed down his
throat. Finally, the nurse explained that to test the Defendant’s corneal reflex, a Kleenex was
brushed across his eyeball. Most people will blink in response, but the Defendant did not.
Nurse Weaver said that, while the Defendant’s vital signs were “stable,” he was not talking
or moving. She said, however, that his lungs sounded normal and he had a normal pulse.
The Defendant was described as “unconscious” and “unresponsive” and was diagnosed as
having an “[a]noxic brain injury” from the lack of oxygen to his brain.

        Nurse Weaver testified that the Defendant’s medical reports indicated that he had a
plastic bag around his head when police found him and that there were marks on his neck
from the bag, indicating the bag was fairly tight. She said that, after he was admitted into the
ICU, they monitored his pulse rate, blood pressure, and respirations. At around 7:30 a.m.,
a “surgical restraint plan” was prepared for the Defendant. The nurse’s notes indicated she
did not think a surgical restraint was necessary because the Defendant was not moving on his
own or making an effort to move on his own. At one point, shortly after 9:00 a.m., his heart
rate and blood pressure dropped and he stopped breathing. In response, nurses called a code
blue, to which Drs. Pollard and Wagg responded and utilized an “Ambu bag” to provide him
oxygen while he was not breathing. Nurses were able to regain normal readings from the
Defendant after approximately four or five assisted breaths.

                                               2
         Nurse Weaver testified that, after she and other hospital personnel stabilized the
Defendant, he remained stable for several hours. The police left the hospital with
instructions to nurses that the Defendant’s family could go into his room, in part because the
medical staff did not think that the Defendant would survive. The Defendant’s father and
mother went into his room, and, a little bit after 2:00 p.m., the Defendant started “waking up
a little bit, opening his eyes.” He successfully moved all four of his extremities. While the
Defendant was “slow to speak,” he correctly answered Nurse Weaver’s questions about his
name and the identity of his parents. When the Defendant became responsive, the nurse
contacted the Hamilton County Sheriff’s Department as well as the doctors responsible for
treating the Defendant, Dr. Pollard and Dr. Mance. The police informed her they would be
there shortly and asked that she have the Defendant’s family leave his room.

        Shortly thereafter, the police arrived before the Defendant was examined by a doctor.
The police went into the Defendant’s room where they spoke with him. Nurse Weaver
recalled that an officer exited the room and said the Defendant had confessed. The nurse
agreed that no doctor had examined the Defendant between the time that he woke up and the
time that he confessed. Two doctors, Dr. Mance and Dr. Hicks, examined the Defendant and
they ordered that the Defendant undergo a psychiatric examination, which the nurse called
for at 6:15 p.m. The Defendant was ultimately discharged to a state mental facility later that
evening.

        Nurse Weaver noted that, included in the Defendant’s chart, was a “certificate of
need” that had been prepared by one of the emergency room physicians who had treated the
Defendant. This type of certificate was a determination of whether a patient needs to stay
in the hospital against his will. The Defendant’s certificate stated, “[B]ackground of mental
health issues with little treatment, flight risk, suicide attempt, family history of mental illness.
Client ha[d] one previous suicide attempt.” The certificate also stated, “risk to fle[e], danger
to others, suspect in wife’s death, continued suicide ideation and no future orientation.” This
certificate provided a basis for the hospital to hold the Defendant for twenty-four hours.

       On cross-examination by the State, Nurse Weaver testified that, after the Defendant
spoke with police, she asked him if he was successfully drinking water and if he thought he
could eat. While hoarse, the Defendant, who was sitting up in his hospital bed, responded
appropriately to her questions.

        Upon questioning by the trial court, Nurse Weaver testified that she had a co-worker
call the police to come see the Defendant when he woke up. She said that she based this
decision solely on the fact that the Defendant “was awake” and thought that the police
“should probably know.” At this time, the Defendant was talking some, sitting up in bed, and
drinking water unassisted. When she asked the Defendant his name, the Defendant

                                                 3
responded correctly. He did not, however, answer her when she asked him if he knew the
year. He correctly informed her of his parents’ names, and, upon being asked, he said he was
not hurting anywhere.

        Nurse Weaver said that at least four or five different officers came after the hospital
staff notified them the Defendant was awake. Nurse Weaver was unsure, but she thought
only one officer went into the room with the Defendant when the door was shut. The
Defendant was not restrained at the time of the police interview although he was restrained
initially upon his admission. The nurse said that the only medications that the Defendant
received were IV fluid and also IV Protonix, which was a non-prescription medication for
ulcers. Nurse Weaver testified that neither of these medications would have effected the
Defendant’s mental state or cognitive functioning.

       On redirect examination, Nurse Weaver testified that the hospital records indicated
that some open packets of an over-the-counter sleep aid were found near the Defendant at
the house. On cross-examination, she said that the statement on the certificate of need, which
reflected that the Defendant had said he did not deserve to be alive, likely was not made by
the Defendant himself. She said his medical chart indicated he was not awake in the
emergency room to make that statement, so it was likely relayed to doctors by someone else.

        Upon further questioning by the trial court, Nurse Weaver testified that the police
entered the Defendant’s room several times while he was on her ward. While he was still
unresponsive, officers went in and took pictures. Later, when he awoke, several officers,
some in plain clothes and others in uniforms, went in and out of the room. Nurse Weaver
reiterated that doctors had ordered the Defendant be held for at least 24 hours pending a
psychiatric evaluation.

        Doctor Cornelius Mance, a clinical neurologist, testified he worked at Memorial North
Park Hospital and saw the Defendant upon admission to the hospital. The attending
physician called Dr. Mance to examine the Defendant, who had been moved to ICU by that
time. The doctor said that he was asked to examine the Defendant for possible brain injury
or brain dysfunction. He did not recall exactly what time he examined the Defendant but said
it had to be before 4:00 p.m. The Defendant would not speak to the doctor and “sat there
with his eyes closed” but complied with all the doctor’s requests. Dr. Mance’s notes
indicated that the Defendant had an elevated level of alcohol, registering at .154 at the time
he was admitted to the hospital, and had taken sleeping pills.

       Dr. Mance’s examination of the Defendant revealed that his blood pressure was 144
over 101, his pulse was 114 beats per minute, and his oxygen saturation was 90% at the time,
only slightly lower than normal. The doctor examined the Defendant’s head and found

                                              4
abrasions on his neck and noticed that his eye movements were full. The Defendant could
open his mouth on command and swallow without difficulty. He could grip using both his
hands and move all of his extremities well. The Defendant’s sensation appeared intact, and
his reflexes were normal. While the Defendant did not talk, he responded appropriately to
the question regarding his age, holding up two fingers and then three fingers, to show his age
as twenty-three. After the examination, the doctor concluded that the Defendant was “[p]ost-
suicidal attempt with hypoxic brain injury, hypertension, alcoholism and urinary tract
infection.” The doctor noted the Defendant should “do very well” because he did not find
any focal neurologic deficits. Dr. Mance told the attending physician that, neurologically
speaking, the Defendant could be released from the hospital. Dr. Mance’s advice was based
solely upon the Defendant’s neurological examination and did not account for any
subsequently required psychological examination.

       On cross-examination, the doctor testified that he was aware before he entered the
Defendant’s room that the Defendant had been speaking with family. He opined that the
Defendant did not have a desire to talk to him. Upon further questioning by the trial court
about whether the doctor thought the Defendant was thinking clearly, the doctor said he
thought the Defendant’s “thought processes were pretty clear.” He explained, “So if you do
everything I ask you to do and, and it’s appropriate, I assume that your thinking is there
whether, whether you talk or not.” The doctor then recounted the multiple tasks he asked the
Defendant to perform and that the Defendant performed correctly. The doctor explained that,
while a normal person has an average oxygen saturation level of 94%, the Defendant’s level
of 90% did not pose a problem. Levels in the lower 80% indicated a “great problem.” The
doctor indicated that the Defendant’s drug screen returned negative, and it would have been
positive if the Defendant had ingested most sleeping pills.

        Jonathan Watkins, a field training officer with the Chattanooga Police Department,
testified that he responded to a “check-well-being” call to police on March 2, 2008, at 3:37
a.m. When he arrived at the address, where a female was supposed to be meeting her
estranged husband, he noticed that there were vehicles in the driveway and the lights were
on in the house. The officer approached the door and began knocking on it and ringing the
doorbell. After no one answered, Officer Watkins looked into the house through a gap in
some window blinds, and he saw the Defendant lying on a couch with a plastic bag over his
head. The officer then called for back up, and, when back up arrived, he forced entry into
the house.

        Upon entering the home, the officer immediately approached the Defendant and
ensured he was clear of weapons. He then removed him from the couch and removed the bag
from his head. The officer noted that the Defendant was breathing “real slow.” Officers
called for an ambulance and then looked through the rest of the home, where they found the

                                              5
victim’s body. The officer said the Defendant never spoke to him.

        On cross-examination, the officer testified that he knew the Defendant was breathing
when he first approached the Defendant because he could see the plastic bag going in and
out. He also said that he saw small holes along the seem of the plastic bag, which was duct
taped around the Defendant’s neck. The officer said that the Defendant’s eyes were open but
that the Defendant never focused on the officer or responded to the officer.

        Justin Kilgore, a detective with the Chattanooga Police Department, testified that he
was assigned as lead investigator in this case. Upon being so assigned, Detective Kilgore
arrived at the victim’s house to view it and then, at around 1:15 p.m. when he learned that
the Defendant had awoken, went to the hospital. The detective said he entered the
Defendant’s room and identified himself to the Defendant as a police officer explaining he
was there to speak with the Defendant about what had happened at the house. Also present
in the room was Sergeant Dean, who remained in the room while the detective informed the
Defendant of his Miranda rights and while the Defendant signed the form waiving those
rights.

       Detective Kilgore said that, when he entered the room, he noted that the Defendant
was “tied down” to the bed with a “cloth” binding each arm. The detective said that the
Defendant was “in custody” for police purposes because he was not free to leave the hospital,
and police had posted a patrol officer outside the Defendant’s door to ensure that he did not
leave.

       The detective recalled that the Defendant appeared “fine” and did not seem to have
an issue speaking with the detective. The detective reviewed the rights waiver form with the
Defendant, and the Defendant provided personal information needed to complete the form,
including that the Defendant went by the name “Dan” and had completed the 12th grade in
school. The detective testified that he read each of the constitutional rights listed on the
form to the Defendant, and the Defendant signed his initials “K.D.G.” by each of those
rights. Detective Kilgore also testified that he asked the Defendant if the Defendant
understood his rights, and the Defendant signed the form indicating that he understood. The
Defendant signed this form at 2:19 p.m., as did the detective and Sergeant Dean.

       Detective Kilgore testified that, thirty minutes later, the Defendant gave a recorded
statement. The detective recalled that the Defendant was “physically upset” about what had
happened but seemed like “any normal person” with no problem communicating with the
detective. The Defendant even apologized to the detective about what had happened. The
detective said that, after going over the events briefly with the Defendant, he turned on a
recording device that he had brought with him to the hospital.

                                             6
       The State then introduced the tape recording, upon which the detective is heard
identifying himself and the Defendant. After stating some of the facts, the detective asked
the Defendant “Is that all correct, Mr. Gann?,” and the Defendant responds, “Yes, sir.” On
the recording, the detective recounts with the Defendant how the two went over the
Defendant’s constitutional rights and that the Defendant wanted to waive those rights, and
the Defendant again responded “Yes, sir.” The detective then asked the Defendant about the
events that occurred at his estranged wife’s house.

        On the recording, the Defendant stated that he and the victim had “a lot of problems
from the get-go . . . even before [they] even got married.” They dated, he said, for a year and
a half before being married, and had been married for three years at the time of this incident.
He said that he had met the victim when the victim was dating his friend. He said he was
there anytime the victim “needed” him but that, when he “was out of money,” she would go
back to her ex-boyfriend. This behavior continued until the victim became pregnant with his
child, who was now two-and-a-half years old. The Defendant said that he and the victim
should have taken “some time apart and got [their] shit together,” but instead they got
married. The Defendant said that he neglected to address his own drug issues instead
focusing on the victim’s problems, which included smoking crack, drinking a “case” a day,
and taking Adderall.

       On the recording, the Defendant tells the detective that, during their marriage, every
time he did something wrong, the victim would “snap at [him].” While he would get angry
and “cuss,” he never got physical with her. She was the only one who “ever got physical.”
After about a year, the Defendant “regressed into a bad state and . . . started drinking a lot.”
The victim told the Defendant that the child he thought they shared might not be his child.
The victim said she wanted to “move out and have fun” and that she “shouldn’t have to give
up the best years of [her] life for [the Defendant].” The Defendant said that the victim
moved out about a month and a half before her death. The Defendant said that the two were
in counseling, and, in fact, had a counseling appointment the following day.

        The State then stopped the recording, informing the trial court that the portion played
was indicative of the entire recording. Detective Kilgore testified that during the remainder
of the interview the Defendant detailed the night/early morning hours of March 2nd and the
manner in which he killed the victim. The detective also recalled that he asked the Defendant
about the Defendant’s frame of mind at the time of the interview, and the Defendant said that
he was in the right frame of mind and that he remembered everything that he had said to the
detective. The detective concluded the interview at 3:22 p.m. Detective Kilgore testified
that, shortly after this interview, he swore out an arrest warrant for the Defendant, who was
transported to a mental health facility.



                                               7
        On cross-examination, the detective testified he was not with the Defendant when the
Defendant arrived at the hospital. The detective did not recall whether he spoke with a
doctor about the Defendant’s condition before speaking with the Defendant. He said that he
was informed that the Defendant was talking to nurses, so he went and talked to the
Defendant. There were two other officers present at the hospital when Detective Kilgore
arrived, but he did not know if either of them spoke with the Defendant. The detective said
that, after the interview, he spoke with the Defendant’s parents briefly. They expressed
concern for the Defendant’s son, their grandchild. The Defendant’s father spoke to the
detective about the Defendant’s relationship with the victim and about the Defendant’s past
history.

       Upon questioning by the trial court, the detective testified that the Defendant did not
appear to be under the influence of alcohol at the time he gave his statement. The
Defendant’s speech was not slurred, he did not stumble over his words, and he did not smell
of alcohol.

        Sergeant Julie Dean, with the Chattanooga Police Department, testified that she was
briefly in the room with the Defendant during his hospitalization. She said she was at the
hospital when the Defendant awoke, and she informed the detective that the Defendant was
awake. She did not speak with the Defendant about anything involving this case or the
circumstances leading to his hospitalization. She said she was present when the detective
read the Defendant his rights and when he signed the form waiving those rights. The
sergeant also signed that form. She then left the Defendant’s room and was not present
during his statement to the detective.

       Phillip Lewis, a crisis intervention specialist at Volunteer Mental Health, testified he
conducted a mental health evaluation of the Defendant on March 2, 2008. He said the
hospital, where the Defendant was in the ICU, contacted him at around 6:00 p.m., and he
arrived at the hospital at around 7:45 p.m. Lewis testified he reviewed the hospital records
before evaluating the Defendant, and those records indicated that the Defendant suffered
from a self-inflicted injury when he placed a plastic bag over his head. The records also
indicated that alcohol, but not drugs, were involved. Lewis asked the Defendant a series of
questions related to the Defendant’s emotional status, and, in response, the Defendant
described for Lewis his relationship with the victim. Lewis described the Defendant’s
relationship with the victim as a “long-term dysfunctional relationship” where the victim
frequently moved in and out of their shared home. The Defendant indicated to Lewis that
he had problems with alcohol and said that he had been drinking that day. The Defendant
denied any drug use.

       Lewis said that, during the interview, he noted that the Defendant’s speech was

                                              8
“rather slow” or “restricted” and that he “[h]ad difficulty answering questions,” because he
seemed “[v]ery distracted.” Lewis said the Defendant seemed “[f]ully oriented” but also
lethargic and “very sad.” He further said the Defendant was “very tearful, distraught.”
Lewis said that the Defendant made several references during the evaluation to wanting to
harm himself, leading Lewis to indicate on his report that the Defendant was “self-
destructive.” Lewis said his reports from the evaluation indicated that the Defendant seemed
“focused on death” and that the Defendant reported “seeing shadows.” The Defendant, who
was lucid, had slow body movement, a poor memory, and a poor ability to concentrate.

       Lewis testified that, at the conclusion of the evaluation, Lewis determined that the
Defendant needed inpatient hospitalization at Moccasin Bend Mental Health Institute. Lewis
said this was necessary to stabilize the Defendant and keep him safe. Lewis described the
multiple stressors upon the Defendant at the time and described his level of functioning as
being on the low-end of the scale. Lewis recounted that the Defendant’s treating physician
agreed with Lewis’s assessment.

        On cross-examination, Lewis agreed that physicians had determined that the
Defendant was medically stable by the time Lewis evaluated him. Lewis said that the
Defendant was able to understand Lewis’s questions and answer them. Lewis recalled the
Defendant seemed “overwhelmed” and “sad,” but he agreed that, at the time, the Defendant
was aware he was going to be charged with the victim’s murder. Lewis said his notes
indicated the Defendant told him, “I don’t see nothing left to live for. I don’t deserve to be
alive right now.”

       Upon questioning by the trial court, Lewis testified that he only evaluated patients
who consented and, if they refused to speak to him, he ceased the evaluation. He said he
would not evaluate someone who he deemed unable to give consent to speak to him. Lewis
agreed that, at the time of the Defendant’s evaluation, the Defendant had sufficient judgment
to make an informed decision to speak with him. Lewis opined that the Defendant
understood Lewis’s questions and answered appropriately. Lewis also opined that the
Defendant was “sober” at the time of the interview. Lewis said that, during the evaluation,
the Defendant responded to questions about the circumstances that led to his hospitalization,
his educational status, drug history, religious background, and mental health history. At the
time of the evaluation, the Defendant appeared to know that he going to be charged with the
victim’s murder. Lewis said that he found the Defendant’s intellectual functioning
“average,” similar to a majority of the population. Lewis said that, while the Defendant said
he was “seeing shadows,” Lewis observed no behavior indicating that the Defendant was
hallucinating.

       Based upon this evidence, the trial court ruled that the statement was admissible. It

                                              9
made findings of fact based upon the evidence, and then discussed the Defendant’s recorded
statement, stating:

               The [D]efendant’s recorded statement is thirty four minutes and
       fourteen seconds in length. The statement does not exhibit any evidence of
       impairment. The [D]efendant was very expressive and was completely open
       with the detective. The [D]efendant spoke clearly and did not appear to be
       reserved or apprehensive. There was no indication of any unwillingness on the
       part of the [D]efendant to speak with the detective nor was there any evidence
       of coercion. The [D]efendant’s thought patterns and communications were
       clear, coherent, and logical with regard to his explanation of events and
       motives. The [D]efendant had a good memory and recall regarding past and
       present events about both himself and his wife. He was able to give a detailed
       explanation regarding marital problems he was experiencing and about
       counseling including the name of his counselor and the number of sessions
       attended. The [D]efendant described step by step how he argued with the
       victim, killed her, left the house, returned to kill himself and the steps he took
       in an effort to kill himself. The [D]efendant stated that he had ingested one
       glass of Early Times liquor during the evening and that he took a large number
       of pain killers and muscle relaxers that had been prescribed for his victim/wife
       after the murder in an effort to kill himself.

       The trial court then concluded that the Defendant’s waiver of his Miranda rights and
his confession were knowing and voluntary. The trial court stated:

              The Court finds that the [D]efendant is a high school graduate, who was
       twenty-three years old and functioning on an average intellectual level at the
       time of the waiver. The Court finds that there was no repeated or prolonged
       interrogation or prolonged detention prior to the waiver. The [D]efendant was
       advised of his Constitutional rights and initialed and signed the rights waiver
       form to acknowledge that he understood the rights. The [D]efendant was not
       intoxicated. The [D]efendant’s health condition did not impair his ability to
       knowingly, intelligently and understandingly waive his rights. There is no
       evidence that the [D]efendant was deprived of food, sleep or medical attention.
        The [D]efendant was not threatened or physically abused.

                                         II. Analysis

      On appeal, the Defendant contends that the trial court erred when it concluded that the
Defendant made his statement after a knowing, willing, voluntary waiver of his Miranda

                                              10
rights. He points to the facts that, before giving the statement, he had tried to kill himself by
ingesting painkillers and placing a bag over his head. He was taken to the ICU, where he
was “unresponsive” and where doctors determined he suffered from an anoxic brain injury.
The statement was taken shortly after he regained consciousness and before he was
discharged to a mental health hospital. At the time of the statement he was “distraught,”
“withdrawn,” and tearful. His decision-making ability was poor and his impulse control was
impaired. He asserts that based upon these factors, among others, he could not have
knowingly and intelligently waived his Miranda rights. The State counters that the record
supports the trial court’s ruling and cites to multiple facts from the record supporting the
ruling.

        Our standard of review for a trial court’s findings of fact and conclusions of law on
a motion to suppress evidence is set forth in State v. Odom, 928 S.W.2d 18 (Tenn. 1996).
Under this standard, “a trial court’s findings of fact in a suppression hearing will be upheld
unless the evidence preponderates otherwise.” Id. at 23. As is customary, “the prevailing
party in the trial court is afforded the ‘strongest legitimate view of the evidence and all
reasonable and legitimate inferences that may be drawn from that evidence.’” State v.
Carter, 16 S.W.3d 762, 765 (Tenn. 2000) (quoting State v. Keith, 978 S.W.2d 861, 864
(Tenn. 1998)). Nevertheless, this Court reviews de novo the trial court’s application of the
law to the facts, without according any presumption of correctness to those conclusions. See
State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001); State v. Crutcher, 989 S.W.2d 295, 299
(Tenn. 1999). The trial court, as the trier of fact, is able to assess the credibility of the
witnesses, determine the weight and value to be afforded the evidence, and resolve any
conflicts in the evidence. Odom, 928 S.W.2d at 23.

        The Fifth Amendment to the United States Constitution provides in part that “no
person . . . shall be compelled in any criminal case to be a witness against himself.” U.S.
Const. Amend. V. Similarly, Article I, Section 9 of the Tennessee Constitution states that
“in all criminal prosecutions,” the accused “shall not be compelled to give evidence against
himself.” Tenn. Const. art. I, § 9. An accused, however, may waive this right against
self-incrimination. Miranda v. Arizona, 384 U.S. 436, 444 (1966). In Miranda, the United
States Supreme Court held that a suspect must be warned prior to any questioning that he has
the right to remain silent, that anything he says can be used against him in a court of law, that
he has the right to the presence of an attorney, and that if he cannot afford an attorney, one
will be appointed for him prior to any questioning if he so desires. Id. at 479. The Supreme
Court held that a suspect may knowingly and intelligently waive the right against
self-incrimination only after being apprised of these rights. Id. Accordingly, for a waiver
of the right against self-incrimination to be held constitutional, the accused must make an
intelligent, knowing, and voluntary waiver of the rights afforded by Miranda. Id. at 444. A
court may conclude that a defendant voluntarily waived his rights if, under the totality of the

                                               11
circumstances, the court determines that the waiver was uncoerced and that the defendant
understood the consequences of waiver. State v. Stephenson, 878 S.W.2d 530, 545 (Tenn.
1994).

        The fact that a person suffers from certain mental deficiencies does not necessarily
prevent that person from understanding and waiving constitutional rights. See generally
State v. Middlebrooks, 840 S.W.2d 317, 327 (Tenn. 1992); 4 Wharton’s Criminal Evidence
§ 643 (14th ed.1987). A person with a mental deficiency may waive his Miranda rights if
that waiver was knowingly and voluntarily made. State v. Green, 613 S.W.2d 229, 233
(Tenn. Crim. App. 1980); Braziel v. State, 529 S.W.2d 501, 505-06 (Tenn. Crim. App. 1975).
When determining whether an accused has voluntarily, knowingly, and intelligently waived
his Miranda rights, this Court must consider the totality of the circumstances which existed
when the accused waived these rights. Middlebrooks, 840 S.W.2d at 326; State v. Benton,
759 S.W.2d 427, 431 (Tenn. Crim. App. 1988). The “totality of the circumstances must
reveal ‘an uncoerced choice and the required level of comprehension.’” State v. Blackstock,
19 S.W.3d 200, 208 (Tenn. 2000) (quoting State v. Stephenson, 878 S.W.2d 530, 545 (Tenn.
1994)). In determining if a confession was voluntary, courts are to consider the following:

       [T]he age of the accused; his lack of education or his intelligence level; the
       extent of his previous experience with the police; the repeated and prolonged
       nature of the questioning; the length of the detention of the accused before he
       gave the statement in question; the lack of any advice to the accused of his
       constitutional rights; whether there was an unnecessary delay in bringing him
       before a magistrate before he gave the confession; whether the accused was
       injured[,] intoxicated or drugged, or in ill health when he gave the statement;
       whether the accused was deprived of food, sleep or medical attention; whether
       the accused was physically abused; and whether the suspect was threatened
       with abuse.

State v. Huddleston, 924 S.W.2d 666, 671 (Tenn. 1996) (citing State v. Readus, 764 S.W.2d
770, 774 (Tenn. Crim. App. 1988)). However, no single factor is necessarily determinative.
Blackstock, 19 S.W.3d at 208.

        After reviewing the record and the Defendant’s statement and considering the totality
of the circumstances, we conclude that the Defendant voluntarily, knowingly, and
intelligently waived his Miranda rights. The Defendant was a high school graduate and
twenty-three years old at the time he gave his statement to police. The Defendant was not
questioned extensively before he signed the waiver of his rights, and his interview with the
detective lasted slightly more than an hour. The Defendant was not deprived of food, water,
sleep, or medical attention, and he received neither threats nor physical abuse. There was

                                             12
conflicting testimony about the extent to which the Defendant may have been “injured” or
“intoxicated.” When he first arrived at the emergency room, he was unresponsive and
displayed a lack of reflexes during his medical examination. Upon waking, however, he
interacted with his parents. On the tape, he speaks clearly, understandably, and sensibly.
The neurologist who examined the Defendant within an hour of the Defendant giving police
his statement testified that the Defendant’s “thought processes were pretty clear.” The doctor
further concluded that, neurologically speaking, the Defendant could be discharged from the
hospital. The Defendant’s assertions that his unresponsiveness, when he was admitted to the
emergency room at 7:00 a.m., rendered him incapable of making a knowing waiver do not
preponderate against the findings of the trial court. We conclude the trial court did not err
in finding that the Defendant knowingly and voluntarily waived his Miranda rights and,
therefore, the trial court did not err when it denied the Defendant’s motion to suppress his
statement. The Defendant is not entitled to relief on this issue.

                                      III. Conclusion

        Having thoroughly reviewed the record and relevant authorities, we conclude that the
trial court did not err when it denied the Defendant’s motion to suppress his statement to
police. As such, we affirm the trial court’s judgment.


                                                     __________________________________
                                                        ROBERT W. WEDEMEYER, JUDGE




                                             13